Title: To George Washington from Major General John Sullivan, 10 November 1778
From: Sullivan, John
To: Washington, George


  
    My Dear General
    Providence [R.I.] Novemr 10th 1778
  
I had the honor of Receiving your Excellenceys favors of the 3d & 5th Instant & have Since waited in Expectation of having it in my power to give your Excellencey Some Intelligence of Importance from this Quarter There was an appearance Some time Since of an Evacuation of Rhode Island: about three Days Since I thought it almost Certain; but Some new maneuvres have Since taken place which Renders it at Least Doubtful. The Letter yr Excy did me the Honor to Inclose for the Marquis was Sent to Boston but he having Departed for Head Quarters it was Returned to this town & Delivered to Major Nevill his Aid who was then in this town & I Suppose has Since Delivered it. I have the Honor to Inclose your Excy an Acct of the Loss of the Somersett as also the Demonstration of Byrons Fleet before Boston Harbor agreable to Your Excellenceys Prediction. The Fleet of 108 Sail which Left the Hook the 3d Inst. have not arrived Eleven Sail only have Lately arrived which I Suppose to be the Fleet yr Excy mentioned in your former Letter Joined by Some others Accidentally—There are now thirteen Sail off the Harbor mostly Small vessels which I Suppose to be a wood Fleet. as Count D. Estaing has Sailed Several Days Since it is probable he may fall in with Biron in his Scattered Condition & take advantage of it. yr Excy may Depend upon the most punctual & Early Intelligence from this Quarter. I have the honor to be with the most Lively Sentiments of Esteem your Excellenceys most oblidged & obedt Servt

  Jno. Sullivan

